Per Curiam.

Order affirmed, without costs. The injunction order may not be interpreted to preclude the defendant-appellant from taking appropriate steps in the pending derivative stockholder’s action brought on its behalf. More particularly, the injunction may not be interpreted to preclude participation by the defendant-appellant in all examinations before trial, discovery and inspection or other pretrial proceedings, nor to bar that defendant from applying, on its behalf, for appropriate pretrial relief, by way of examination before trial, discovery and inspection and otherwise, in the event that the plaintiffs-respondents shall unreasonably neglect to take such action.
Peek, P. J., Glennon, Dore, Callahan and Shientag, JJ., concur.
Order unanimously affirmed, without costs.